Citation Nr: 1624289	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected polycystic kidney disease with renal failure and renal calculi ("kidney disability").

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected kidney disability.

3. Entitlement to service connection for meralgia paresthetica of the left thigh, claimed as nerve damage, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for a cervical spine (neck) disability.

5. Entitlement to an initial compensable evaluation for hemorrhoids.

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement to service connection for sleep apnea and a kidney disability, and entitlement to increased evaluations for bilateral hearing loss, surgical incision of the right heel, and surgical incision of the left heel, are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1984 and from December 2003 to August 2004.  He also had service in the Army Reserve from October 1984 to December 1986 and from April 1991 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at an August 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of entitlement to service connection for a cervical spine disability; entitlement to an initial compensable evaluation for hemorrhoids; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has been diagnosed with diabetes mellitus that is caused by a service-connected kidney disability.

2. The Veteran has been diagnosed with hypertension that is caused by a service-connected kidney disability.

3. The Veteran has been diagnosed with meralgia paresthetica of the left thigh, manifested by numbness and burning sensations, that is caused by diabetes mellitus.


CONCLUSIONS OF LAW

1. Diabetes mellitus is proximately due to a service-connected kidney disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

2. Hypertension is proximately due to a service-connected kidney disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

3. Meralgia paresthetica of the left thigh is proximately due to a service-connected kidney disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims entitlement to service connection for diabetes mellitus and hypertension as secondary to a kidney disability.  He further asserts service connection for numbness and burning sensations in the left outer thigh, diagnosed as meralgia paresthetica, as secondary to diabetes mellitus.  Importantly, the Board notes that, in a separate decision, the Board has granted service connection for polycystic kidney disease with renal failure and renal calculi.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).  

VA treatment records indicate the Veteran has been diagnosed with post-transplant diabetes as a result of a renal transplant that was performed due to polycystic kidney disease.  See, e.g., May 2009 VA endocrinology consult; January 2011 VA endocrinology note.  Furthermore, the report of a November 2007 VA examination contains a diagnosis of hypertensive disease secondary to polycystic autosomal dominant disease.  See also, June 2006 VA examination report (hypertension, most likely, greater than 50/50 chance, secondary to polycystic kidney disease) and February 2013 disability benefits questionnaire (hypertension is more likely than not related to his chronic kidney disease; this is supported by the fact that he has not required antihypertensive medications after his successful kidney transplant).  Finally, VA treatment records note a diagnosis of meralgia paresthetica of the left thigh, manifested as numbness and burning sensations, which is a manifestation of his diabetes mellitus.  See, e.g., February 2010 VA neurology note; November 2010 VA endocrinology note.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As noted above, the Board has granted service connection for polycystic kidney disease, which necessitated a renal transplant.  In light of the VA treatment records and VA examination report discussed above, the Board finds that service connection for diabetes mellitus and hypertension is warranted as secondary to his now service-connected kidney disability.  Further, as service connection for diabetes mellitus is granted herein, based on VA treatment records, the Board finds that service connection for meralgia paresthetica of the left thigh is warranted as well.


ORDER

Service connection for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for meralgia paresthetica of the left thigh is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Veteran claims service connection for a neck disability as directly related to his period of active service.  Specifically, he asserts that in July 1983, he was struck in the head with a hatch door, jamming his neck.  He has further asserted that he has had neck problems since that time.  See, e.g., February 2007 statement.  In support of his claim, he has submitted an August 1983 treatment note, indicating a possible head injury.  Furthermore, private treatment records note a diagnosis of cervical strain following a March 2008 motor vehicle accident, complicated by degenerative joint disease at C5-C6, indicating a neck condition existed prior to this accident.  Based on this evidence, the Board believes a VA examination is necessary in order to obtain an etiological opinion regarding the Veteran's claimed neck disability.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for an initial compensable evaluation for hemorrhoids, the Veteran has not been provided a VA examination with respect to this condition since September 2009, a period of nearly seven years.  Given such a lengthy period, and the Veteran's assertions that the September 2009 examination report no longer reflects the current severity of his disability, he should be provided a new VA examination to determine the current severity of his service-connected hemorrhoids.

Finally, the Veteran asserts his service-connected disabilities render him unable to secure and maintain gainful employment.  The Board acknowledges the Veteran's argument that, should service connection be granted for his kidney disability, TDIU should also be granted.  However, even though the Board has granted service connection for a kidney disability in a separate decision, and also for diabetes mellitus, hypertension, and meralgia paresthetica of the left thigh above, until these decisions are effectuated and an evaluation assigned by the AOJ, the Veteran does not yet meet the schedular criteria for entitlement to TDIU.  See generally 38 C.F.R. § 4.16(a) (2015).  Therefore, the claim for TDIU is inextricably intertwined with the claims decided herein and in a separate decision, and the TDIU claim must be remanded pending action on these issues by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Since the Veteran utilized VA Vocational Rehabilitation benefits, his Counseling, Evaluation and Rehabilitation folder should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Counseling, Evaluation and Rehabilitation folder.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed cervical spine (neck) disability.  The electronic claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current cervical spine disability had its onset or is otherwise etiologically related to his period(s) of active service.  In offering this opinion, the examiner must address the August 1983 report of a possible head injury as well as the Veteran's statements regarding the nature of this injury and continuity of symptomatology since service.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusion reached.

3. Schedule the Veteran for an appropriate VA examination to address the nature and severity of his service-connected hemorrhoids.  The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  The examiner must identify all current manifestations of hemorrhoids and should, to the extent possible and based on current findings and the reports of the Veteran, opine as to the frequency and severity of recurrences of hemorrhoids.

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above, and any other development deemed necessary, including effectuating the Board's decisions as appropriate, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


